Petition for rehearing denied March 13, 1934                        ON PETITION FOR REHEARING                             (30 P.2d 1119)
It is urged that error was committed in holding that plaintiff is entitled to a judgment against defendant R.W. Schmeer for $363.42, without requiring the plaintiff and his wife to quitclaim their interest in the property to defendant Larrowe. As stated in the original opinion, the plaintiff's wife was not a party to the trust agreement. She has no interest in the property which Larrowe purchased from the trustee. Hence, it would be idle to require a quitclaim deed.
We have nothing to add relative to the other assignment of error. It is covered to our satisfaction in the original opinion.
The petition for rehearing is denied. *Page 339